Order granting plaintiff’s motion to modify defendant’s demand for a bill of particulars, in so far as appealed from, modified on the law so as to direct that items “ 6 ” and “ 7 ” of the demand shall read and be allowed to stand in the form in which they were in defendant’s original demand dated August 21, 1941. As thus modified, the order appealed from is affirmed, with ten dollars costs and disbursements to the appellant. The bill of particulars is to be served within ten days from the entry of the order hereon. (U. S. Land Co. v. Mercantile Trust Co., 54 Hun, 417; Justum v. Bricklayers’ Union, 78 id. 503; Sundheimer v. Barron & Co., 62 Misc. 263; Roberts v. Safety Buggy Co., 1 App. Div. 74; Taylor v. Security Mutual Life Ins. Co., 73 id. 319.) Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.